     Case 5:20-cv-00564-JDE Document 19 Filed 09/02/20 Page 1 of 1 Page ID #:2959


1
2                                                                           JS-6
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                               EASTERN DIVISION

11   MONIQUE SHWNYA FARMER,                    ) No. 5:20-cv-00564-JDE
                                               )
12         Plaintiff,                          )
                                               )
13                v.                           ) JUDGMENT OF REMAND
                                               )
14                                             )
     ANDREW SAUL,                              )
15                                             )
     Commissioner of Social Security,          )
16                                             )
           Defendant.                          )
17
18         The Court having approved the parties’ Stipulation to Voluntary Remand
19   Pursuant to Sentence 4 of 42 U.S.C. § 405(g) and to Entry of Judgment (Dkt. 17,
20   “Stipulation of Remand”) and entered an Order of Remand thereon,
21         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-
22   captioned action is remanded to the Commissioner of Social Security for further
23   proceedings consistent with the Stipulation of Remand.
24
25   DATED: September 02, 2020
26                                         JOHN D. EARLY
                                           United States Magistrate Judge
27
28
